Second, Keller claims that the district court erred by denying

                     his claims that (1) the district court denied him his rights to equal

                     protection and due process by accepting his guilty plea without advising

                     him of his right to an appeal and (2) he was unable to present additional

                     claims because he did not have the entire file. Keller does not support

                     these claims with any cogent argument or citation to authority and we

                     decline to address them. See Maresca v. State, 103 Nev. 669, 673, 748

                     P.2d 3, 6 (1987).

                                  Third, Keller argues that the district court erred by declining

                     to appoint counsel to assist with all of his claims. We conclude Keller fails

                     to demonstrate that the district court abused its discretion by appointing

                     counsel to assist him with only his appeal deprivation claim. See NRS

                     34.750(1).

                                  Fourth, Keller contends that the district court erred by

                     denying his claim that he was denied his right to a direct appeal due to

                     ineffective assistance of counsel. When reviewing the district court's

                     resolution of an ineffective-assistance claim, we give deference to the

                     court's factual findings if they are supported by substantial evidence and

                     not clearly erroneous, but review the court's application of the law to those

                     facts de novo. Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166

                     (2005). The district court found that Keller failed to demonstrate that

                     counsel was deficient. See Strickland v. Washington, 466 U.S. 668, 687

                     (1984) (establishing two-part test for ineffective assistance of counsel);
SUPREME COURT
        OF
     NEVADA


             vrarr
                                                           2
(0) 1947A
                Kirksey v. State, 112 Nev. 980, 987-88, 923 P.2d 1102, 1107 (1996)

                (adopting the Strickland test). The district court's findings are supported

                by substantial evidence and are not clearly wrong, and Keller has failed to

                demonstrate that the district court erred as a matter of law. See Toston v.

                State, 127 Nev. „ 267 P.3d 795, 801 (2011) (discussing

                circumstances under which counsel has a duty to file a direct appeal).

                Accordingly, we

                              ORDER the judgment of the district court AFFIRMED.




                                        Hardesty



                Parraguirre



                cc:   Hon. Linda Marie Bell, District Judge
                      Matthew D. Carling
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     3